TEIEATJ~TORNEYGENEXCAL
                        OF 7rEms




I-Ion. William A. Harrison                Opinion No.   WW-1062
Commissioner     of Insurance
International  Life Building              Re:   Whether an association    of
Austin 14, Texas                                employees   under the stated
                                                facts are entitled to the ex-
                                                emption of Art.   14. 17 of the
                                                Texas Insurance Code even
                                                though its operating expen,-
                                                se8 exceed $300 per month.

Dear Sir:

         Your request concerns the interpretation       of certain amend-
ments by the ,Legislature   in 1959 to that portion of the Texas Insur-
ante Code exempting certain associations      from some aspects of the
mutual assessment    laws.    These exemptions    are found in Art. 14.17
of said Code. * Prior to the 1959 amendments,        Art. ,14,. 17 stated
these exemptions   in the following terms:

                  ‘1. . -provided no provision of this and the
            preceding article shall be construed to apply to
            associations    which limit their membership       to
            the employees     and the families  of employees      of
            any particular     designated firm,  corporation,     or
            individual,    and which are not operated for pro-
            fit and which pay no commissions       to anyone and
            whose operating expenses do not exceed One
            Hundred ($100.00)       Dollars per month;.   . . ”




“Reference   throughout     are to the Texas    Insurance    Code unless   other-
wise indicated.
Hon.   William   A.   Harrison,   page 2   (WW-1062)




During the 56th Legislature     in 1959, this same exemption provision
was twice amended,      first, by S.B.   241, Acts 1959, page 661, ch.
304, and then by H. B. 796. Acts 1959, page 1085, ch. 496.         As finally
passed,   both bills were identical except that the former increased
the permissible    expense factor from $100 to $150, while the ,latter
purported to increase the permissible        expense factor from $100 to
$300.   In final form,   then, Art.  14. 17 now reads as follows:

                ‘1. . . provided no provision of this and the pre-
          ceding Article shall be construed to apply to associa-
          tions which limit their membership         to the employees
          and the families     of employees   of any particular    desig-
          nated firm,     corporation,   or individual,   nor shall it
          apply to associations      which limit their membersh,ip to
          bona fied borrowers       of a Federal agency in Texas and
          members      of the borrower’s    immediate    family who are
          living with him and who are not engaged in nonfarm
          work for their chief income,       and which association
          has been in existence for at least five (5) years,        and
          which are not operated fork profit and which pay~no
          commissions      to anyone and whose operating expenses
          do not exceed Three Hundred Dollars ($300) per month,;
          . . .”

One additional class of associations    is exempted,   namely:  associations
which limit their membership     to borrowers    of a Federal agency,   etc.
Your question is whethe~r the limitations    as to the amount of operating
expen,ses applies to the associations   named other than associations     of
borrowers   of a Federal agency.

          At the outset there does not appear to be any evidence that the
Legislature  intended to eliminate this restriction  which for almost
thirty years has conditioned the general exemption granted by Article
14.17 and its predecessors    and yet continue a restriction  of the same
nature for a new class of associations   brought within the exemption.
The last expression   by the Legislature  on this subject matter was H. B.
796, and it is with this measure that we are concerned.      Its caption
provides :
.-




     Hon.   William   A.   Harrison,   page 3    (WW-1062)




                    “An act amending Art. 14.17 of the Texas Insur-
               ance Code so as to increase the One Hundred Dollars
               ($100) per month expense factor of certain associations
               to Three Hundred Dollars ($300) per month; providing
               additional exemptions; and declaring an emergency.    I’

     Two purposes clearly appear from the caption:             1) to increase the $100
     per month expense factor of certain associations           to $300 per month, and
     2) to provide additional exemptions.        It is at once apparent that the
     phraseology    of increasing    the expense factor could only apply to those
     associations   previously    exempt.    The primary objective of any attempt
     to interpret legislation    is to give effect to legislative    intent, and it is
     difficult to conceive of any clearer evidence of such intent than is pre-
     sent in the instant caption.      Since the actual language of the amendment
     is not inconsistent   with the manifest legislative      intent, we hold that the
     restriction  on the expense factor applies to all of the associations
     exempted by Article      14. 17.

                                       SUMMARY

                          To be an exempt association   under
                      Article  14. 17 of the Texas Insurance
                      Code, expenses may not exceed $300
                      per month.

                                                      Very    truly   yours,

                                                      WILL WILSON
                                                      Attorney General         of Texas



                                                      BY     isLIts       lL!LAkL
                                                             Fred B. Werkenthin
                                                             Assistant Attorney General
     FBW:lmc

     APPROVED:

     OPINION COMMITTEE:
     W. V. Geppert, Chairman
     Jerry Roberts
     Thomas Burros
     B. H. Timmins
     W. 0. Shultz
     REVIEWED   FOR THE ATTORNEY                GENERAL
     BY:  Morgan Nesbitt